                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                                DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                                DATE FILED: 6/30/2021
 -------------------------------------------------------------- X
 DR. ANDREW KERR,                                               :
                                                                :
                                                   Plaintiff, :
                                                                :
                            -against-                           :             17-cv-1777 (VEC)
                                                                :
 PHYSICIAN AFFILIATE GROUP OF NEW                               :                   ORDER
 YORK P.C., and DR. HUSSEIN MATARI,                             :
                                                                :
                                                  Defendants:
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS trial in this case is scheduled to commence in the fourth quarter of 2021;

        IT IS HEREBY ORDERED THAT:

        1. The final pretrial conference scheduled for July 1, 2021 is adjourned sine die. The

             Court will set a new date for the final pretrial conference when it receives a firm trial

             date for this case.

        2. No later than August 1, 2021, the parties must submit a letter indicating whether all

             parties, attorneys, and witnesses have been fully vaccinated against COVID-19 or

             will be by October 1, 2021. 1



SO ORDERED.
                                                                    ________________________
Date: June 30, 2021                                                    VALERIE CAPRONI
      New York, New York                                             United States District Judge




1
       A person is “fully vaccinated” two weeks after the second shot in a two shot series (such as Pfizer or
Moderna) or the single shot of a one shot series (such as Johnson & Johnson).
